Citation Nr: 1430316	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  05-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (also claimed as old myocardial infarction and coronary artery disease (CAD)), to include as secondary to herbicide exposure and DM.

3.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 to June 1971.  He served in the Air National Guard from April 1988 to May 1998, to include numerous periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a bilateral knee disability and declined to reopen the Veteran's claims of service connection for DM and CAD.

In April 2008 and February 2011, the Board remanded the case for further development.  In October 2012, the Board denied service connection for a bilateral knee disability, reopened the DM and CAD issues, and remanded the underlying service connection claims for further development.  In October 2013, the Board again remanded the DM and CAD issues for additional development.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2014 Joint Motion for Remand (JMR) and Court Order, that part of the October 2012 Board decision denying service connection for a bilateral knee disability was remanded for compliance with instructions in the JMR.

Previously, the Veteran was represented by AMVETS.  In a February 2005 VA Form 21-22, the Veteran appointed the Military Order of the Purple Heart (MOPH) as his representative, thereby revoking the earlier power of attorney.
 
The issue of entitlement to service connection for peripheral neuropathy of the extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).

FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's DM and ischemic heart disease are causally related to periods of ACDUTRA. 

2.  The Veteran's bilateral knee disability did not manifest in service or within an applicable one year presumptive period and is unrelated to service, including a disease or injury during ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for DM are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's claims for service connection for DM and ischemic heart disease, given the favorable disposition herein, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

A letter dated in November 2005 complied with VA's duty to notify the Veteran with regards to the bilateral knee claim addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This claim was subsequently readjudicated in several supplemental statements of the case, most recently in February 2014, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the April 2008, February 2011, and October 2013 Remands.  The evidence includes service treatment records (STRs), personnel records, deck logs, photographs, private treatment records and opinions, VA examination reports and opinions, medical abstracts and studies, and lay statements.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran underwent VA examinations in March 2001, August 2009 (with March 2012 addendum), and November 2013 (with November 2013 addendum); reports of these examinations and opinions are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the August 2009 and November 2013 opinions (with addendums) are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's theory of service connection, and document that the examiner conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection can be granted for certain diseases, such as arthritis, if manifest to a compensable degree within one year of separation from active service.  Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

DM and Ischemic Heart Disease

The Veteran contends that his DM and ischemic heart disease were caused by exposure to herbicides during his active service.  Specifically, he contends that these conditions resulted from his exposure to Agent Orange while serving onboard the USS Shangri-La in 1970.  He maintains that he was exposed to Agent Orange as a blue water veteran through the ship's drinking water and in the course of loading bombs and handling cable reels onboard the ship.  The Veteran also contends that high glucose and an abnormal EKG were first noted during a period of ACDUTRA.  In the alternative, the Veteran maintains that his ischemic heart disease is related to the DM.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24)  (West 2002); 38 C.F.R. § 3.6(a) (2013).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c). 

The Board notes that for periods of ACDUTRA, the presumption of sound condition does not apply.  Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

As the disorders at issue are diseases as opposed to injuries, it is not necessary to address periods of INACDUTRA.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Type II diabetes mellitus and ischemic heart disease are among the diseases associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

There is no evidence in the claims file, nor does the Veteran contend, that he ever set foot on the landmass of Vietnam or in the inland waterways.  Indeed, the Veteran maintains, and the evidence shows, that the USS Shangri-La was in port at Danang Harbor in Vietnam for one day.  It is well-established, however, that service onboard a ship that is in close proximity to the Republic of Vietnam fails to warrant application of the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).  Nor is there any objective evidence in the claims file to support the Veteran's asserted exposure to Agent Orange through the ship's drinking water and/or as a result of his duties while stationed onboard the ship.

The Veteran has submitted Board decisions unrelated to the present appeal in which the Board found that a veteran served in brown waters of Vietnam by serving on a ship that was anchored in Danang Harbor.  Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303 (2013).  Thus, the Board is not bound by the prior unrelated decisions submitted by the Veteran.

The Board acknowledges the February 2012 statement from a sailor who reportedly was onboard the USS Shangri-La with the Veteran, which indicates that the drinking water "tasted bad" because of an evaporator problem.  This statement does not offer competent evidence that the Veteran was exposed to Agent Orange while onboard the ship.  

The Veteran also submitted a report to the Australian Department of Veterans Affairs from the National Research Center for Environmental Toxicology, entitled "Examination of the Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water", December 2002.  The aim of the Australian study was to investigate the potential of exposure of sailors in the Australian Navy to contaminants via drinking water.  It was concluded in the Australian study that there was some evidence that use in the distillation process of water contaminated by dioxins would result in contamination of potable water.  The authors of the Australian study concluded that subsequent ingestion by sailors on board ships was a vector for exposure to the chemicals.  The authors further concluded that while it was unlikely that accurate exposure of the personnel on board ships can be estimated, the Australian study findings suggest that personnel on board ships were exposed to biologically significant quantities of dioxins.  The Australian study is not probative evidence of the Veteran's actual exposure to herbicides while on board the USS Shangri-La.  The findings of the Australian study presuppose that contaminated water was used in distillation, which can only be speculated here.  Moreover, the findings are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off shore Vietnam.

A June 1993 periodic examination conducted during a period of INACDUTRA showed that the Veteran had an abnormal EKG, as well as elevated cholesterol and triglycerides.  The examiner recommended that the Veteran see a private physician regarding these test results. 

A September 1993 private treatment record noted that a routine physical at the Air National Guard had shown EKG changes.  The Veteran was subsequently referred for a stress test, which was unequivocally positive, and he ultimately underwent cardiac catheterization where he was found to have severe three vessel disease.  Subsequently, a coronary artery bypass graft (CABG) was performed.  At that time, the Veteran was diagnosed with DM. 

A November 1994 medical evaluation Board found that the Veteran was nondeployable and unfit for duty due to CABG and DM.  In March 1998, the Veteran was found medically disqualified by the National Guard to perform any military service (active duty or inactive duty). 

A February 2000 consultation report noted that while the Veteran's diabetes was diagnosed at the time of his CABG, the physician thought the Veteran had diabetes for a longer time than that.  He also stated that it was quite common to see an unmasking of diabetes at the time of stress, such as with a CABG.

The Veteran's physician stated in a September 2003 letter that the operation report referenced salt and pepper changes of the myocardium in the area of the posterior wall, and that this was a general indication for previous myocardial infarction.

Pursuant to the Board's October 2012 Remand Order, the Veteran submitted to a VA examination in November 2013.  Prior to the examination, the RO provided the examiner with information concerning the number of days the Veteran served on ACDUTRA from 1988 to 1998.  This document shows that the Veteran had 27 days of ACDUTRA service from April 1993 to April 1994.  The RO did not, as instructed in the Remand Order, provide the VA examiner with the exact dates of such service.  The examiner reviewed the claims file and opined that "it is as likely as not" that the Veteran had DM in 1993 "as this is when it was diagnosed and therefore during the 27 days of AT."  He noted that a June 1993 examination report from a period of "active duty" revealed a high glucose level.  He also relied on a February 2000 private medical report in which the doctor noted that while the Veteran was diagnosed with DM in 1993, he had had the condition "for a longer time."  Similarly, the examiner opined that the Veteran's CAD is related to his service "as he was full time when diagnosed."  He noted that the June 1993 examination contained an abnormal EKG.  He also noted that there was evidence of an old myocardial infarction, but did not indicate when it had occurred.  The examiner reasoned that the claims file contained "presumptive evidence of setting foot on land."  He further opined that there was "no evidence to support aggravate beyond natural progression" with respect to either condition, but provided no rationale for this opinion.  Finally, the VA examiner indicated that the Veteran's CAD is a complication of DM. 

On appeal in October 2013, the Board noted that it is unclear whether the VA examiner realized that the June 1993 examination was conducted during a period of INACDUTRA.  Also, the examiner acknowledged that he did not know "the exact dates of [the Veteran's] training."  In addition, the examiner indicated that the Veteran was entitled to presumptive service connection despite the lack of any qualifying information in the claims file.  

As instructed in the October 2013 Remand Order, the Veteran submitted to another VA examination in November 2013.  The Board notes that the claims file at that time contained the Veteran's ACDUTRA dates.  The examiner found that the myocardial scars noted at the time of the CABG "indicates that [the Veteran] did have coronary artery disease during the periods of training."  The examiner presumed, however, that the use of the term 'attributable' in the October 2013 Remand Order meant that there had to be direct evidence of myocardial ischemia during the periods of training, which there is not.  Thus, he opined that "it is less likely as not" that the Veteran's ischemic heart disease is attributable to a period of ACDUTRA.  

Similarly, in a November 2013 addendum, the VA examiner found that the Veteran was diabetic at the time of his CABG and therefore likely had DM during the periods of training.  The examiner noted, however, that there is no evidence that the Veteran was exposed to herbicides.  Thus, he opined that "it is less likely as not" that the Veteran's DM was caused by or related to his active duty for training.

To the extent the Veteran argues that his DM and ischemic heart disease are a result of ACDUTRA, the Board finds the evidence for and against this theory of entitlement is at least in equipoise.  Although the Veteran was not diagnosed with either DM or ischemic heart disease during a period of ACDUTRA, service records indicate that he had numerous periods of ACDUTRA prior to the September 2003 cardiology evaluation and subsequent diagnosis.  In 2002, he had 50 days of ACDUTRA (to include a period from October 2, 1992 to October 11, 1992).  In 2003, he had 23 days of ACDUTRA (to include a period from August 21, 1993 to August 27, 1993).

In addition, the November 2013 VA examiner opined that the Veteran did have or likely had DM and CAD during those prior periods of ACDUTRA.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Here, the Board finds the November 2013 VA examiner's medical opinion both competent and probative. 

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for DM and ischemic are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Knees

The Veteran is seeking service connection for a bilateral knee disability.  He contends that he injured his knees during active service or ACDUTRA due to heavy lifting, squatting, and bending due to the repetitive nature of his employment, and that he has had bilateral knee problems since his active service.  The Veteran does not contend that a bilateral knee disability is due to or secondary to any disability for which service connection has already been granted.

The DD 214 does not contain a military occupational specialty; however, it establishes that the Veteran was trained in launching weapons from aircraft carriers. 

STRs from the Veteran's active duty service (1967 to 1971) show that the Veteran complained of tightness and lateral oblique pain in the left knee in March 1970.  There appeared to be no swelling, and the Veteran was diagnosed with a possibly bruised muscle.  Two days later there was soreness on the lateral side of the left knee, but the examination was otherwise negative.  There was also soreness of the upper leg muscle, which was diagnosed as a strained muscle of the left thigh.  A May 1971 separation examination contains a normal clinical evaluation of the lower extremities.

STRs from the Veteran's Air National Guard service (April 1988 to May 1998) are void of any knee treatment.  February 1985, July 1989, and June 1993 examination reports contain normal lower extremity evaluations.  A November 1994 Medical Board evaluation also noted normal lower extremities.  The clinician noted that the Veteran walked four miles a day, three times per week, and also used the treadmill and stationary bicycle three days per week, alternating with the days that he walked.  On the May 1996 annual medical certificate, the Veteran listed current medical conditions of diabetes mellitus.  On the June 1997 annual medical certificate, the Veteran reported no current medical problems.  Furthermore, on the July 1989, June 1993, November 1994, September 1997 reports of medical history, the Veteran did not report swollen or painful joints, arthritis or rheumatism, bone joint or other deformity, or trick or locked knee. 

An April 2000 letter from Dr. R.L.H., the Veteran's family practice physician, shows that he reviewed the Veteran's medical record "several times" and concluded that his knee problems were "possibly" associated with the nature of his work during service. 

A November 2000 letter from the Veteran's chiropractor shows that he reviewed STRs from 1967 to 1971, a job description for the military ordnance man/munitions career field, and post-service records, to include recent X-rays.  He opined that it is "at least as likely as not" that the Veteran's knee condition manifested during his active service.  The chiropractor noted the knee complaints during active service, which he attributed to the constant bending, squatting, and heavy lifting required to build and load munitions items on an aircraft carrier.  The chiropractor concluded that due to lifting requirements, which were different on a Navy vessel because of the cramped quarters that persons were required to work in, and the less than ideal conditions while on Yankee Station in Vietnam, it was "highly likely" and "perfectly plausible" that the Veteran's knee condition first manifested during his active duty.  He also concluded that the Veteran's knee condition was aggravated by service in the North Dakota Air National Guard where he performed the same type of work he did while in the Navy.  

The Veteran submitted to a VA examination in March 2001.  There were no obvious deformities noted in either knee.  There was a positive Lachman's test, McMurray's test, Clarke's sign, and decreased range of motion bilaterally.  Anterior drawer testing was negative.  X-rays of both knees were also negative.  The examiner concluded that the Veteran had chronic bilateral knee pain by history.  Another physician wrote on the examination report that a history of knee pain was not a diagnosis and not necessarily connected to an injury in-service; the physician noted that he had not reviewed the claims file or examined the Veteran. 

In a June 2003 letter, Dr. R.L.H. noted that he had reviewed the Veteran's file.  He stated that a diagnosis of bilateral mechanical knee pain would fit the description of the Veteran's problems over the years. 

As instructed by the April 2008 Remand Order, the Veteran submitted to another VA examination in August 2009.  He complained of right knee pain, weakness, stiffness, swelling, heat, redness, instability, giving way, fatigability, and lack of endurance.  He reported that his right knee problems began during the Navy due to the repetitive lifting of heavy weaponry that weighed anywhere from 250 to 750 pounds, and that he continued to have right knee pain after discharge.  The Veteran also complained of left knee pain, weakness, stiffness, swelling, heat, redness, instability, giving way, fatigability, and lack of endurance.  However, the left knee was "not as bad" as the right knee.  The left knee pain reportedly began at the same time as the right knee pain.  The Veteran reported that he received treatment for bilateral knee pain by an orthopedist on a one-time basis, approximately 15 years earlier at the Dakota Clinic, and was advised that he had degenerative changes to the knees.  He also reportedly saw a chiropractor and a sports medicine physician for his bilateral knee pain.  

The examiner thoroughly reviewed the file and summarized in detail the Veteran's service and post-service medical records, to include the April and November 2000 letters from the Veteran's private providers.  She noted that August 2009 X-rays showed minimal and degenerative changes in the knees medially.  There was no fracture, dislocation, or effusion.  There were mild atherosclerotic vascular calcifications bilaterally.  The examiner diagnosed bilateral knee osteoarthritis.  She opined that Veteran's bilateral knee osteoarthritis "is not a service related condition as the medical evidence does not support a nexus linking [the Veteran's] current knee osteoarthritis with its genesis or aggravation during his active duty military service."  She noted that there was no previous medical documentation showing osteoarthritis of the knees.  Additionally, the March 2001 VA examination report stated that the Veteran had a normal knee x-ray with a diagnosis of knee pain by history only.  The examiner explained that the in-service strained left thigh muscle and a possible bruised muscle were acute injuries that resolved.  She cited the normal lower extremity evaluations during the Veteran's 16 years of National Guard service.  Additionally, she noted that the Veteran did not report any knee problems on the medical history reports.  The examiner opined that the osteoarthritis of the knees was attributable to the Veteran's age and obesity.  
  
In July 2011, the RO received a letter from Dr. R.L.H. dated in May 2011.  The physician stated that he did not find anything that would change his June 2003 opinion.  He opined that the Veteran's mechanical knee pain and osteoarthritic changes were "at least as likely as not" brought about by his military work, which involved a lot of lifting, bending, and squatting.  The physician noted that the Veteran was an ordnance man in the Navy.  He explained that the Veteran's joint problem "progressed obviously" to its current condition.  He also opined that the Veteran's joint pain was "certainly aggravated" by his service. 

Also in July 2011, the RO received abstracts of two medical studies and a medical journal article.  While the entire articles were not submitted for review, the abstracts indicate a relationship between knee osteoarthritis and frequent occupational squatting, kneeling, and heavy lifting.  In fact, the second abstract cites "strong evidence for an occupational hazard of knee osteoarthritis resulting from prolonged kneeling and squatting."  The authors noted that "one approach to reducing this risk may lie in the avoidance of obesity in people who perform this sort of work."  The medical journal article is entitled "Individual and Occupational Risk Factors for Knee Osteoarthritis: Results of a Case-Control Study in Germany."  The conclusion supports "a dose-response relationship between kneeling/squatting and symptomatic knee osteoarthritis."  The authors recommend a reduction of general risk factors, to include obesity.

The Veteran also submitted a March 2012 letter from Dr. R.L.H.  The physician stated that the Veteran had been his patient since 1999 and that he had obvious problems with arthritis, which at that time the physician associated with significant stress put on the Veteran's knees due to the nature of his employment within the service.  The physician further stated that the Veteran's symptoms and development of his knee problem took some time, and that it was obviously not an injury.  He explained that it was a use problem, which could develop significantly over time.  The physician stated he could not comment on the Veteran's symptoms of discomfort during service because he did not follow the Veteran during that time.  He explained that symptoms of osteoarthritis and degenerative joint disease can range from minor to severe and tend to develop and increase over time.  The physician concluded that the Veteran's work during service, specifically heavy lifting and pushing, "obviously predisposed to the development of these types of problems."  Lastly, the physician opined that "it is quite obvious that this type of problem is likely related" to the nature of the Veteran's work during service. 

As instructed by the February 2011 Remand Order, the RO obtained a March 2012 addendum from the August 2009 VA examiner.  She noted that the Veteran had been medically obese since 2000 with a BMI greater than 30.  Further, the examiner stated that DJD or osteoarthritis is the result of normal age-related degenerative change and that it was commonly seen on X-rays of individuals over age 50.  She noted that age related, nontraumatic, DJD was usually bilaterally symmetrical.  The examiner included the following excerpts from Up to Date, a subscription medical database: 

AGE - Advanced age is one of the strongest risk factors associated with osteoarthritis.  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55.

OBESITY - Obesity is perhaps the strongest modifiable risk factor for the development of osteoarthritis.

The examiner concluded that the medical records and the weight of the current medical evidence did not support the opinions rendered by the Veteran's private providers.  Additionally, the examiner stated that it was "more likely than not" that the etiology of the Veteran's osteoarthritis was his age and secondarily his obesity.  She reiterated the opinion that it "is less likely than not" that the Veteran's bilateral knee disability was due to or a result of his active service. 

In the February 2014 JMR, the Court found that the Board had provided an inadequate statement of reasons and bases for finding that the Veteran was not entitled to service connection for a bilateral knee disability.  Specifically, the JMR noted that the Board failed to discuss the medical abstracts and medical article.

Upon review of the evidence of record, the Board finds that there is no probative evidence medically relating any current bilateral knee disability to military service.  The Board acknowledges the Veteran's 1970 in-service treatment for left knee pain.  However, upon examination at his May 1971 separation examination the Veteran was found to have clinically normal lower extremities.  No further diagnosis of any knee disability was made.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  See 38 C.F.R. §§ 3.307, 3.309. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Initially, the April 2000 opinion from Dr. R.L.H. is entitled to no probative weight as the physician was unable to offer an opinion without resorting to speculation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the opinion of the August 2009 VA examiner (with March 2012 addendum), indicating that the Veteran's current bilateral knee disability is unrelated to his active service, to be the most probative and persuasive medical opinion evidence of record.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and were supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The August 2009 VA examiner concluded that the medical records and the weight of the current medical evidence did not support the opinions rendered by the Veteran's private providers.  Additionally, the August 2009 VA examiner cited applicable medical literature as support for her opinion that it is more likely as not that the etiology of the Veteran's osteoarthritis is his age and/or his obesity.  Additionally, the Board considers it significant that August 2009 VA examiner's opinion (with March 2012 addendum) constitutes the most recent medical evidence of record and was requested specifically to address the issue on appeal.

In contrast, the probative value of the November 2000, July 2011, and March 2012 private opinions is substantially limited because the Board finds that the opinions do not reflect adequate consideration and analysis of all relevant evidence of record, to specifically include pertinent medical records such as the above mentioned medical examination reports and reports of medical history, which renders the provided reasoning/analysis incomplete, if not inaccurate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Indeed, none of these opinions includes any mention of the Veteran's weight.  The Board notes that there is medical evidence of obesity as early as February 1985.  See February 1985 Reserve Examination.

The Board concedes that the Veteran currently carries a diagnosis of arthritis.  However, the Veteran did not complain about any problems with his knees until 2000, three decades after separation from active service.  A knee disability was not diagnosed until 2009, nearly 40 years after the Veteran's active service and more than 10 years after his Reserve service.  The absence of any complaints and any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran is competent to provide an account of knee symptomatology during and after service.  However, his account of having continuity of bilateral knee problems since service is not credible.  In July 1998, the Veteran filed a claim for compensation, but knee disability was not one of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from a bilateral knee disability since service, as he now claims, it would seem reasonable that he would have mentioned this when he filed his initial compensation claim.  He knew of the compensation program and claimed service connection for other disabilities.  Instead, the Veteran did not seek treatment or file a claim for knee disability until 2000/2001.  The Veteran made no mention of the claimed knee symptomatology while being treated for diabetes and CAD during the 1990's.  Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Consequently, the Board finds that the evidence is against a finding of a continuity of symptomatology. 

The Board has reviewed the abstracts and medical journal article.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998).  Here, it is unclear whether the abstracts and article were submitted by the Veteran's representative or were part of Dr. R.L.H.'s May 2011 opinion.  The record contains a May 12, 2011 memorandum from the Veteran's representative indicating that the Veteran was submitting "internet articles."  The record also contains a May 24, 2011 memorandum from the Veteran's representative indicating that the Veteran was submitting "three Internet articles and a medical opinion from [Dr. R.L.H.]"  The Board notes that the doctor's May 2011 opinion contains no mention of either the abstracts or the article.  In any event, as discussed above, the other competent medical evidence of record establishes that the Veteran's bilateral knee disability is not causally or etiologically related to his active service.

Moreover, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007).  As noted above, the Board acknowledges that the Veteran was treated for left knee pain during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as knee pain.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.

Therefore, the Board finds that service connection is not warranted for a bilateral knee disability.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for a bilateral knee disability, the doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DM is granted.

Service connection for ischemic heart disease is granted.

Service connection for a bilateral knee disability is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


